Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 26, 2015

                                          No. 04-15-00098-CV

                                EX PARTE Armando HERNANDEZ

                                 Original Habeas Corpus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On February 26, 2015, Armando Hernandez filed a petition for writ of habeas corpus
with an emergency motion to stay the trial court’s order for contempt and commitment to county
jail. Hernandez was held in contempt on February 23rd and ordered to commitment for refusing
to answer questions propounded to him as a witness in an evidentiary hearing after invocation of
his right against self-incrimination. This court is of the tentative opinion that relator may be
entitled to the relief sought. See TEX. R. APP. P. 52.8(b); see also Ex parte DeLeon, 972 S.W.2d
23, 25-6 (Tex. 1998) (orig. proceeding).

        It is ORDERED that Hernandez be released from the custody of the Bexar County Sheriff
INSTANTER upon the payment of a cash bond in the amount of $1,000.00 paid to this court,
pending final disposition of the petition for writ of habeas corpus. See Ex parte Acker, 949
S.W.2d 314, 316 (Tex. 1997) (temporarily releasing relator from confinement pending final
resolution of petition with probable merit); see also TEX. R. APP. P. 52.8(b)(3).

       The respondent and the real parties in interest may file a response to the petition for
writ of mandamus in this court no later than March 6, 2015. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on February 26, 2015.




1
 This proceeding arises out of Cause No. 2014-CI-17077, styled Armando Hernandez and Nancy Hernandez v.
Mario Saldiver, Fernando Saldivar, Jorge Calderon and Jorge Saldivar, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.
                                         PER CURIAM
ATTESTED TO: _______________________
                Keith E. Hottle, Clerk